Syllabus by
JONES, J.
HUSBAND & WIFE — Debtor & Creditor (210 J)
(290 P2) A husband and wife each owned, as tenants in common, individual moieties in certain premises. The husband’s moiety was sold at judicial sale and the proceeds thereof brought into court for distribution. The wife’s undivided interest in the premises was not sold. The husband and wife, living together, continued to occupy the premises as a homestead. Held, that the wife, as a tenant in common, is entitled to claim in such a proceeding a homestead in the premises; but since both husband and wife had a homestead which they were occupying, neither could claim an allowance in lieu thereof out of the proceeds derived from the sale of the husband’s moiety.
Marshall, C. J., Kinkade, Robinson, Matthias, Day and Allen, JJ., concur.